Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 9, 2018 by and among Astrotech Corporation, a Delaware corporation
(the “Company”), and the “Investors” who are not Affiliates of the Company and
named in that certain Securities Purchase Agreement, dated as of October 9, 2018
by and among the Company and the Investors (the “Purchase
Agreement”).  Capitalized terms used herein have the respective meanings
ascribed thereto in the Purchase Agreement unless otherwise defined herein.

The parties hereby agree as follows:

1.Certain Definitions.  

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

“Registrable Securities” means (i) the shares of Common Stock issued to the
Investors identified in the Purchase Agreement and (ii) any other shares of
Common Stock issued as a dividend or other distribution with respect to, in
exchange for or in replacement of the Shares; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
Registration Statement hereunder with respect thereto) upon the first to occur
of (A) a Registration Statement with respect to the sale of such Registrable
Securities being declared effective by the SEC under the 1933 Act and such
Registrable Securities having been disposed of or transferred by the holder
thereof in accordance with such effective Registration Statement, (B) such
Registrable Securities having been previously sold or transferred in accordance
with Rule 144 (or another exemption from the registration requirements of the
1933 Act), (C) such securities becoming eligible for resale without volume or
manner-of-sale restrictions and without current public information requirements
pursuant to Rule 144 and (D) the eighteen month anniversary of the Closing Date.

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions

 

--------------------------------------------------------------------------------

 

of this Agreement, amendments and supplements to such Registration Statement,
including post- effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

2.Registration.  

(a)Registration Statements.  

(i)Promptly following the Closing Date but no later than fifteen (15) Business
Days after the Closing Date (the “Filing Deadline”), the Company shall prepare
and file with the SEC one Registration Statement covering the resale of all of
the Registrable Securities which, for the avoidance of doubt, may also register
the sale of primary securities.  Such Registration Statement also shall cover,
to the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.  Upon request, such Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3(c) to the Investors prior to its filing or other submission.

(ii)The Company shall take commercially reasonable efforts to register the
Registrable Securities on Form S-3 following the date such form is available for
use by the Company, provided that if at such time the Registration Statement is
on Form S-1, the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the SEC.

(b)Expenses.  The Company will pay all expenses associated with each
Registration Statement, including, without limitation, filing and printing fees,
the Company’s counsel and accounting fees and expenses, costs associated with
clearing the Registrable Securities for sale under applicable state securities
laws and listing fees, In no event shall the Company be responsible for any
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.  Except as provided in Section 6 hereof and except to the
extent provided for in the Transaction Documents, the Company shall not be
responsible for legal fees incurred by holders of Registrable Securities in
connection with the performance of its rights and obligations under the
Transaction Documents.

(c)Effectiveness.  The Company shall use commercially reasonable efforts to have
the Registration Statements declared effective as soon as practicable.  The
Company shall notify the Investors by facsimile or e-mail as promptly as
practicable, and in any event, within forty-eight (48) hours, after any
Registration Statement is declared effective and shall simultaneously provide
the Investors with access to a copy of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered
thereby.  

 

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(d)Rule 415; Cutback.  If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall (i) promptly notify each holder of
Registrable Securities thereof and (ii) make commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.”  The Investors shall have the right to select one legal counsel
designated by the holders of a majority of the Registrable Securities to review
any registration or matters pursuant to this Section 2(d) and to comment on any
written submission made to the SEC with respect thereto.  No such written
submission with respect to this matter shall be made to the SEC to which the
Investors’ counsel reasonably objects.  In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this Section
2(d), the SEC refuses to alter its position, the Company shall (i) remove from
such Registration Statement such portion of the Registrable Securities (the “Cut
Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415 (collectively,
the “SEC Restrictions”); provided, however, that the Company shall not agree to
name any Investor as an “underwriter” in such Registration Statement without the
prior written consent of such Investor.  Any cut-back imposed on the Investors
pursuant to this Section 2(d) shall be allocated among the Investors on a pro
rata basis and shall be applied first to any of the Registrable Securities of
such Investor as such Investor shall designate, unless the SEC Restrictions
otherwise require or provide or the Investors otherwise agree.  In furtherance
of the foregoing, each Investor shall provide the Company with prompt written
notice of its sale of substantially all of the Registrable Securities under such
Registration Statement such that the Company will be able to file one or more
additional Registration Statements covering the Cut Back Shares.  

3.Company Obligations.  The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a)use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective until such time as there
are no longer Registrable Securities (the “Effectiveness Period”) and advise the
Investors promptly in writing when the Effectiveness Period has expired;

(b)prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

(c)permit, upon request, one counsel designated by the Investors to review each
Registration Statement and all amendments and supplements thereto prior to their
filing with the SEC;

 

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(d)furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor (it being understood and
agreed that such documents, or access thereto, may be provided electronically);

(e)use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f)prior to any public offering of Registrable Securities, use commercially
reasonable efforts to assist or cooperate with the Investors and their counsel
in connection with their registration or qualification of such Registrable
Securities for the offer and sale under the securities or blue sky laws of such
jurisdictions reasonably requested by the Investors; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to (i) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(f), (ii) subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject but for
this Section 3(f), or (iii) file a general consent to service of process in any
such jurisdiction;

(g)use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on the NASDAQ Capital Market
(or the primary securities exchange, interdealer quotation system or other
market on which the Common Stock then listed);

(h)promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of

which, the Prospectus includes an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly prepare, file with the SEC and furnish to such holder a
supplement to or an amendment of such Prospectus as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

(i)otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the

 

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Investors in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Investors are required to deliver a Prospectus in connection with
any disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and

(j)with a view to making available to the Investors the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investors to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as there are no
longer Registrable Securities; (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the 1934 Act; and
(iii) furnish such other information as may be reasonably requested in order to
avail such Investor of any rule or regulation of the SEC that permits the
selling of any such Registrable Securities without registration.

4.Due Diligence Review; Information.  If any Investor is required under
applicable securities laws to be described in a Registration Statement as an
“underwriter,” the Company shall, upon reasonable prior notice, make available,
during normal business hours, for inspection and review by the Investors,
advisors to and representatives of the Investors (who may or may not be
affiliated with the Investors and who are reasonably acceptable to the Company)
(collectively, the “Inspectors”), all pertinent financial and other records, and
all other corporate documents and properties of the Company (collectively, the
“Records”) as may be reasonably necessary for the purpose of such review, and
cause the Company’s officers, directors and employees, within a reasonable time
period, to supply all such information reasonably requested by the Inspectors
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of such Registration Statement for the sole
purpose of enabling such Investor and its accountants and attorneys to conduct
such due diligence solely for the purpose of establishing a due diligence
defense to underwriter liability under the 1933 Act; provided, however, that
each Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to such Investor) or use of any Record or other information
which the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (a) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (b) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other Transaction
Document.  Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential.  Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

5.Obligations of the Investors.  

(a)Each Investor shall execute and deliver a Selling Stockholder Questionnaire
prior to the Closing Date.  Each Investor shall additionally furnish in writing
to the Company such other information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.  At
least five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Investor of the additional
information the Company requires from such Investor if such Investor elects to
have any of the Registrable Securities included in such Registration Statement
(the “Registration Information Notice”).  An Investor shall provide such
information to the Company no later than three (3) Business Days following
receipt of a Registration Information Notice if such Investor elects to have any
of the Registrable Securities included in such Registration Statement.  It is
agreed and understood that it shall be a condition precedent to the obligations
of the Company to complete the registration pursuant to this Agreement with
respect to the Registrable Securities of a particular Investor that (i) such
Investor furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities, and (ii) the
Investor execute such documents in connection with such registration as the
Company may reasonably request, including, without limitation, a waiver of its
registration rights hereunder to the extent an Investor elects not to have any
of its Registrable Securities included in a Registration Statement.

(b)Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)Each Investor agrees that, upon receipt of any notice from the Company  of
the happening of an event pursuant to Section 3(h) hereof, such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement covering such Registrable Securities, until the Investor
is advised by the Company that such dispositions may again be made.

(d)Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

 

-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

6.Indemnification.  

(a)Indemnification by the Company.  The Company will indemnify and hold harmless
each Investor and his employees and agents, successors and assigns, against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement, any preliminary Prospectus or final
Prospectus, or any amendment or supplement thereof or omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, or any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act or any state securities
law or any rule or regulation thereunder, in connection with the performance of
its obligations under this Agreement; provided, however, that the Company will
not be liable in any such case if and to the extent that any such loss, claim,
damage or liability arises out of or is based upon (i) an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Investor in writing specifically for use in
such Registration Statement or Prospectus, (ii) the use by an Investor of an
outdated or defective Prospectus after the Company has notified such Investor in
writing that such Prospectus is outdated or defective or (iii) an Investor’s
failure to send or give a copy of the Prospectus or supplement (as then amended
or supplemented), if required (and not exempted) to the Persons asserting an
untrue statement or omission or alleged untrue statement or omission at or prior
to the written confirmation of the sale of Registrable Securities.

(b)Indemnification by the Investors.  Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information regarding such Investor and furnished in writing by such Investor to
the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto.  In no event shall the liability
of an Investor be greater than the dollar amount of the proceeds received by
such Investor upon the sale of the Registrable Securities included in such
Registration Statement giving rise to such indemnification obligation.

(c)Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (A) the indemnifying party
has agreed to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (C) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such

 

-7-

 

 

 

 

 

--------------------------------------------------------------------------------

 

person and the indemnifying party with respect to such claims (in which case, if
the person notifies the indemnifying party in writing that such person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such person); and provided, further that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, which shall not be
unreasonably withheld or conditioned, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

(d)Contribution.  If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7.Miscellaneous.  

(a)Amendments and Waivers.  This Agreement may be amended only by a writing
signed by the Company and the Required Investors.  The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.

(b)Notices.  All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c)Assignments and Transfers by Investors.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns.  An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (A) the name and address of such transferee or assignee and
(B) the securities with respect to which such registration rights are being

 

-8-

 

 

 

 

 

--------------------------------------------------------------------------------

 

transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; (v) such transfer
shall have been made in accordance with the applicable requirements of the
Purchase Agreement; and (vi) unless the transferee or assignee is an Affiliate
of, and after such transfer or assignment continues to be an Affiliate of, such
Investor, the amount of Registrable Securities transferred or assigned to such
transferee or assignee represents at least $1 million of Registrable Securities
(based on the then-current market price of the Common Stock).

(d)Assignments and Transfers by the Company.  This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(e)Benefits of the Agreement.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(f)Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g)Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h)Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

-9-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(i)Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j)Entire Agreement.  This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k)Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Texas without regard to the choice of law principles thereof.  Each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of Texas located in Travis County and the United States
District Court for the Western District of Texas for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

(l)No Piggyback on Registrations.  Neither the Company nor any of its security
holders (other than the Investors in such capacity pursuant hereto) may include
securities of the Company in the Registration Statement other than the
Registrable Securities.  Except for any prospectus supplement related to any
at-the-market offering to be entered into on or after the date hereof, the
Company shall not file any other registration statements, other than any
registration statements on Form S-4 or Form S-8 (each as promulgated under the
1933 Act), prior to the date that a Registration Statement is first declared
effective by the SEC, provided that this Section shall not prohibit the Company
from filing amendments to registration statements filed prior to the date of
this Agreement.

(m)Piggy-Back Registrations.  If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, other than
on Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Company’s stock option or other employee benefit plans, then
the Company shall deliver to each Investor a written

 

-10-

 

 

 

 

 

--------------------------------------------------------------------------------

 

notice of such determination and, if within fifteen calendar (15) days after the
date of the delivery of such notice, any such Investor shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Investor requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section that are eligible for resale
pursuant to Rule 144 (without volume restrictions or current public information
requirements) promulgated by the SEC pursuant to the 1933 Act or that are the
subject of a then effective Registration Statement that is available for resales
or other dispositions by such Investor, provided, further, however, if the
registration so proposed by the Company involves an underwritten offering of the
securities so being registered for the account of the Company, to be distributed
by or through one or more underwriters, and the managing underwriter of such
underwritten offering shall advise the Company in writing that, in its opinion,
the distribution of all or a specified portion of the Registrable Securities
which the Holders have requested the Company to register concurrently with the
securities being distributed by such underwriters will materially and adversely
affect the distribution of such securities by such underwriters (such opinion to
state the reasons therefor), then the Company will promptly furnish each such
Holder of Registrable Securities with a copy of such opinion, and by providing
such written notice to each such Holder, such Holder may be denied the
registration of all or a specified portion of such Registrable Securities (in
case of such a denial as to a portion of such Registrable Securities, such
portion to be allocated pro rata among the Holders); provided, however, shares
to be registered by the Company for issuance by the Company shall have first
priority and each holder of Registrable Securities hereunder shall have second
priority.

[remainder of page intentionally left blank]




 

-11-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

COMPANY:

ASTROTECH CORPORATION

By:/s/ Eric Stober
Name:Eric Stober
Title:Chief Financial Officer

 

 

INVESTOR:

Winn Interests, Ltd.

By:/s/ Michael W. Calley

Name: Michael W. Calley

 

 

 

-12-

 

 

 

 

 